ENERAL.



                        Aun-ra~.T~xas           78711


                              December        29,   1971



Hon. F. B. Lloyd, Jr.                         Opinion No. M- 1030
District Attorney
P. 0. Box 965                                 Re: Do the provisions of S. B.
Alice, Texas    78332                             132, Acts 62nd Leg., R. S.,
                                                  1971, ch. 831, p. 2535,
                                                  which authorizes various
                                                  courts to punish for contempt
                                                  of court, apply to Commis-
Dear Mr. Lloyd:                                   sioners Courts?

       Your recent request   for an opinion asks for an answer to the
following question:

            Do the provisions of S. B. 132, Acts 62nd Leg.,
            R. S., 1971, ch. 831, p. 2535, which authorizes
            various courts to punish for contempt of court,
            apply to Commissioners   Courts?

        Your attention is direct to the caption or title of Senate Bill 132
(Article 1911a, V. C. S. ) which provides as follows:

            “An Act relating to the power and authority of
            certain courts, to punishment for contempt and
            to powers of justices of the peace; amending
            Article 2386, Revised Civil Statutes of Texas,
            1925; amendi     Article 45. 12, Code of Criminal
            Procedure,   1 5; repealing Articles 1736, 1826,
            1911 and 1955, and Section 2, Article 4.04, Code
            of Criminal Procedure,    1965; ~ * . ” (Emphasis
            added)

       Section 4 of Senate Bill 132 amends Article 2386, Revised Civil
Statutes of Texas, 1925, which confers upon justices of the peace certain
powers including the power to punish for contempt; Section 5 of the Bill




                                     -5025-
                                                                               .         ,




Honorable   F. B. Lloyd, Jr.,    page 2   (M-1030)



amends Article 45.12, Code of Criminal Procedure,       1965, which authorizes
a recorder of a corporation court to punish for contempt; Section 6 of the
Bill repeals Article 1736, which authorizes the Supreme Court to punish
for contempt; Article 1911 which authorizes the district court to punish
for contempt; and Article 1955 which authorizes the county court to punish
for contempt.   Additionally Section 2 of Article 4.04, Code of Criminal
Procedure,   1965, which authorizes the Court of Criminal Appeals of Texas
to punish for contempt was also repealed.

        It is noted, however,   that Section 2 of Senate Bill 132 provides          in
part:

              “(a) Every court other than       a justice court or
              municipal court may punish        by a fine of not more
              than $500 or by confinement       in the county jail for
              not more than 6 months, or        both, any person guilty
              of contempt of the court;

              “(b) A justice court or municipal court may punish
              by a fine of not more than $200 or by confinement in
              the county or city jail for not more than 20 days, or
              both, any person guilty of contempt of the court; . . . ”
              (Emphasis added)

       Article 2351, Subdivision 13, Vernon’s Civil Statutes,           expressly
authorizes a Commissioners     Court of any county to:

              “Punish contempts by fine not to exceed       twenty-
              five dollars or by imprisonment not to       exceed
              twenty-four hours, and in case of fine,       the party
              may be held in custody until the fine is     paid. ”

       It is a well settled canon of statutory construction that when the
caption or title of an act specifies the nature of the amendment, the body
of the act must conform.     Likewise, the body of the act cannot contain
an amendment to a section of a previous act where the title omits any
mention of that section. 53 Tex. Jur. 2d 111-112,     Statutes, Sec. 61, and
cases there cited.

       Applying these rules so as to harmonize        the title and the body of
the act, we conclude that the “certain courts”        referred to in the caption


                                       -5026-
Honorable   F. B. Lloyd,   Jr.,   page 3 (M-1030)



that were the subject of amendments or repeal were only those courts
exercising   strictly judicial powers as distinguished from a county
 commissioner’s      court, which is primarily an administrative   body, such
 as a city council.    We note that the statute dealt with “municipal courts”
 but not the city councils.

        The Act in question contains no clause of general repeal but only
clauses of specific repeal, which ‘lr ~ Dconstitutes a declaration that
other acts and provisions shall remain in force on the theory that the
legislature would have also mentioned them had it intended their repeal. ”
53 Tex. Jur. 2d 142, Statutes, Sec. 96. The question presented is whether
the Act impliedly repeals Article 2351, Subd. 13. Implied repeal is a
matter of legislative intent, and an act is not deemed to repeal a statute
when the legislative intent is to the contrary,  even though its words
would have that effect if taken strictly and grammatically.    53 Tex. Jur.
2d 147-148, Statutes, Sec. 100.

      The applicable   rule is stated as follows:

              “Repeal of statutes by implication is never favored
             or presumed.     A repeal by implication will be ad-
             judged only if this result is inevitable or was
             plainly intended by the legislature,     and if the im-
             plication is clear, necessary,    irresistible,    and
             free from reasonable doubt. If by any reasonable
             construction two acts or statutory provisions can
             be reconciled and so construed that both may
              stand, one will not be held to repeal the other.
              . e * ” 53 Tex. Jur. 2d 152, Statutes, Sec. 102.

       In view of the foregoing considerations,     we have concluded that
Senate Bill 132 did not impliedly repeal Article 2351, Subdivision 13.
Therefore,    your question is answered in the negative.     Since Senate Bill
132 does not amend or repeal Article 2351, Subdivision 13, contempts
before the Commissioners       Court are still controlled by the express pro-
visions of the latter article.

                                   SUMMARY

                Senate Bill 132, Acts 62nd Leg., R. S., 1971,
             ch. 831, pa 2535 (Article 1911a, V. C.S.),  which
             authorizes various courts to punish for contempt

                                      -5027-
Honorable    F. B. Lloyd, Jr.,   page 4   (M-1030)



              of court, does not apply to Commissioners    Courts.
              Contempts before the Commissioners      Courts are
              still governed by the provisions of Article 2351,
              Subdivision 13, V. C. S.




                                                     D C. MARTIN


Prepared    by Bill Flanary
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Austin Bray
Kenneth Nordquist
Robert Lemens
Sally Phillips
John Reeves

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                      -5028-